EXHIBIT 10.1

 

CERIDIAN CORPORATION
2004 LONG-TERM STOCK INCENTIVE PLAN

 


SECTION 1.                                            PURPOSE.

 

The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, consultants, advisors and non-employee Directors capable of assuring
the future success of the Company, to offer such persons incentives to put forth
maximum efforts for the success of the Company’s business and to compensate such
persons through various stock-based arrangements and provide them with
opportunities for stock ownership in the Company, thereby aligning the interests
of such persons with the Company’s stockholders.

 


SECTION 2.                                            DEFINITIONS.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 


(A)                                  “AFFILIATE” SHALL MEAN (I) ANY ENTITY THAT,
DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, IS CONTROLLED BY THE
COMPANY AND (II) ANY ENTITY IN WHICH THE COMPANY HAS A SIGNIFICANT EQUITY
INTEREST, IN EACH CASE AS DETERMINED BY THE COMMITTEE.


 


(B)                                 “AWARD” SHALL MEAN ANY OPTION, STOCK
APPRECIATION RIGHT, RESTRICTED STOCK, RESTRICTED STOCK UNIT, DIVIDEND
EQUIVALENT, PERFORMANCE AWARD, STOCK AWARD OR OTHER STOCK-BASED AWARD GRANTED
UNDER THE PLAN.


 


(C)                                  “AWARD AGREEMENT” SHALL MEAN ANY WRITTEN
AGREEMENT, CONTRACT OR OTHER INSTRUMENT OR DOCUMENT EVIDENCING AN AWARD GRANTED
UNDER THE PLAN.  EACH AWARD AGREEMENT SHALL BE SUBJECT TO THE APPLICABLE TERMS
AND CONDITIONS OF THE PLAN AND ANY OTHER TERMS AND CONDITIONS (NOT INCONSISTENT
WITH THE PLAN) DETERMINED BY THE COMMITTEE.


 


(D)                                 “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF
THE COMPANY.


 


(E)                                  “CODE” SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED FROM TIME TO TIME, AND ANY REGULATIONS PROMULGATED
THEREUNDER.


 


(F)                                    “COMMITTEE” SHALL MEAN THE COMPENSATION
AND HUMAN RESOURCES COMMITTEE OF THE BOARD OR ANY SUCCESSOR COMMITTEE OF THE
BOARD DESIGNATED BY THE BOARD TO ADMINISTER THE PLAN.  THE COMMITTEE SHALL BE
COMPRISED OF NOT LESS THAN SUCH NUMBER OF DIRECTORS AS SHALL BE REQUIRED TO
PERMIT AWARDS GRANTED UNDER THE PLAN TO QUALIFY UNDER RULE 16B-3, AND EACH
MEMBER OF THE COMMITTEE SHALL BE A “NON-EMPLOYEE DIRECTOR” WITHIN THE MEANING OF
RULE 16B-3 AND AN “OUTSIDE DIRECTOR” WITHIN THE MEANING OF SECTION 162(M) OF THE
CODE.  THE COMPANY EXPECTS TO HAVE THE PLAN ADMINISTERED IN ACCORDANCE WITH THE
REQUIREMENTS FOR THE AWARD OF “QUALIFIED PERFORMANCE-BASED COMPENSATION” WITHIN
THE MEANING OF SECTION 162(M) OF THE CODE.


 


(G)                                 “COMPANY” SHALL MEAN CERIDIAN CORPORATION, A
DELAWARE CORPORATION.

 

--------------------------------------------------------------------------------


 


(H)                                 “DIRECTOR” SHALL MEAN A MEMBER OF THE BOARD.


 


(I)                                     “DIVIDEND EQUIVALENT” SHALL MEAN ANY
RIGHT GRANTED UNDER SECTION 6(D) OF THE PLAN.


 


(J)                                     “ELIGIBLE PERSON” SHALL MEAN ANY
EMPLOYEE, OFFICER, CONSULTANT, ADVISOR OR NON-EMPLOYEE DIRECTOR PROVIDING
SERVICES TO THE COMPANY OR ANY AFFILIATE WHOM THE COMMITTEE DETERMINES TO BE AN
ELIGIBLE PERSON.  AN ELIGIBLE PERSON MUST BE A NATURAL PERSON.


 


(K)                                  “EXCHANGE ACT” SHALL MEAN THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 


(L)                                     “FAIR MARKET VALUE” SHALL MEAN, WITH
RESPECT TO ANY PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY SHARES OR OTHER
SECURITIES), THE FAIR MARKET VALUE OF SUCH PROPERTY DETERMINED BY SUCH METHODS
OR PROCEDURES AS SHALL BE ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE. 
NOTWITHSTANDING THE FOREGOING, UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, THE
FAIR MARKET VALUE OF SHARES ON A GIVEN DATE FOR PURPOSES OF THE PLAN SHALL BE
THE CLOSING SALE PRICE OF THE SHARES ON THE NEW YORK STOCK EXCHANGE AS REPORTED
IN THE CONSOLIDATED TRANSACTION REPORTING SYSTEM ON SUCH DATE OR, IF SUCH
EXCHANGE IS NOT OPEN FOR TRADING ON SUCH DATE, ON THE MOST RECENT PRECEDING DATE
WHEN SUCH EXCHANGE IS OPEN FOR TRADING.


 


(M)                               “INCENTIVE STOCK OPTION” SHALL MEAN AN OPTION
GRANTED UNDER SECTION 6(A) OF THE PLAN THAT IS INTENDED TO MEET THE REQUIREMENTS
OF SECTION 422 OF THE CODE OR ANY SUCCESSOR PROVISION.


 


(N)                                 “NON-QUALIFIED STOCK OPTION” SHALL MEAN AN
OPTION GRANTED UNDER SECTION 6(A) OF THE PLAN THAT IS NOT INTENDED TO BE AN
INCENTIVE STOCK OPTION.


 


(O)                                 “OPTION” SHALL MEAN AN INCENTIVE STOCK
OPTION OR A NON-QUALIFIED STOCK OPTION.


 


(P)                                 “OTHER STOCK-BASED AWARD” SHALL MEAN ANY
RIGHT GRANTED UNDER SECTION 6(G) OF THE PLAN.


 


(Q)                                 “PARTICIPANT” SHALL MEAN AN ELIGIBLE PERSON
DESIGNATED TO BE GRANTED AN AWARD UNDER THE PLAN.


 


(R)                                    “PERFORMANCE AWARD” SHALL MEAN ANY RIGHT
GRANTED UNDER SECTION 6(E) OF THE PLAN.


 


(S)                                  “PERFORMANCE GOAL” SHALL MEAN ONE OR MORE
OF THE FOLLOWING PERFORMANCE GOALS, EITHER INDIVIDUALLY, ALTERNATIVELY OR IN ANY
COMBINATION, APPLIED ON A CORPORATE, SUBSIDIARY OR BUSINESS UNIT BASIS:  CASH
FLOW, EARNINGS (INCLUDING ONE OR MORE OF GROSS PROFIT, EARNINGS BEFORE INTEREST
AND TAXES, EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION AND
NET EARNINGS), EARNINGS PER SHARE, MARGINS (INCLUDING ONE OR MORE OF GROSS,
OPERATING AND NET INCOME MARGINS), RETURNS (INCLUDING ONE OR MORE OF RETURN ON
ASSETS, EQUITY, INVESTMENT, CAPITAL AND REVENUE AND TOTAL STOCKHOLDER RETURN),
STOCK PRICE, ECONOMIC VALUE ADDED, WORKING CAPITAL, MARKET SHARE, COST
REDUCTIONS AND STRATEGIC PLAN DEVELOPMENT AND IMPLEMENTATION.  SUCH GOALS

 

2

--------------------------------------------------------------------------------


 


MAY REFLECT ABSOLUTE ENTITY OR BUSINESS UNIT PERFORMANCE OR A RELATIVE
COMPARISON TO THE PERFORMANCE OF A PEER GROUP OF ENTITIES OR OTHER EXTERNAL
MEASURE OF THE SELECTED PERFORMANCE CRITERIA.  PURSUANT TO RULES AND CONDITIONS
ADOPTED BY THE COMMITTEE ON OR BEFORE THE 90TH DAY OF THE APPLICABLE PERFORMANCE
PERIOD FOR WHICH PERFORMANCE GOALS ARE ESTABLISHED, THE COMMITTEE MAY
APPROPRIATELY ADJUST ANY EVALUATION OF PERFORMANCE UNDER SUCH GOALS TO EXCLUDE
THE EFFECT OF CERTAIN EVENTS, INCLUDING ANY OF THE FOLLOWING EVENTS:  ASSET
WRITE-DOWNS; LITIGATION OR CLAIM JUDGMENTS OR SETTLEMENTS; CHANGES IN TAX LAW,
ACCOUNTING PRINCIPLES OR OTHER SUCH LAWS OR PROVISIONS AFFECTING REPORTED
RESULTS; SEVERANCE, CONTRACT TERMINATION AND OTHER COSTS RELATED TO EXITING
CERTAIN BUSINESS ACTIVITIES; AND GAINS OR LOSSES FROM THE DISPOSITION OF
BUSINESSES OR ASSETS OR FROM THE EARLY EXTINGUISHMENT OF DEBT.


 


(T)                                    “PERSON” SHALL MEAN ANY INDIVIDUAL,
CORPORATION, PARTNERSHIP, ASSOCIATION OR TRUST.


 


(U)                                 “PLAN” SHALL MEAN THIS CERIDIAN CORPORATION
2004 LONG-TERM STOCK INCENTIVE PLAN, AS AMENDED FROM TIME TO TIME.


 


(V)                                 “RELOAD OPTION” SHALL MEAN A NON-QUALIFIED
STOCK OPTION GRANTED UNDER SECTION 6(A)(IV) OF THE PLAN.

 


(W)                               “RESTRICTED STOCK” SHALL MEAN ANY SHARE
GRANTED UNDER SECTION 6(C) OF THE PLAN.


 


(X)                                   “RESTRICTED STOCK UNIT” SHALL MEAN ANY
UNIT GRANTED UNDER SECTION 6(C) OF THE PLAN EVIDENCING THE RIGHT TO RECEIVE A
SHARE (OR A CASH PAYMENT EQUAL TO THE FAIR MARKET VALUE OF A SHARE) AT SOME
FUTURE DATE.


 


(Y)                                 “RULE 16B-3” SHALL MEAN RULE 16B-3
PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION UNDER THE EXCHANGE ACT OR
ANY SUCCESSOR RULE OR REGULATION.


 


(Z)                                   “SECTION 162(M)” SHALL MEAN SECTION 162(M)
OF THE CODE AND THE APPLICABLE TREASURY REGULATIONS PROMULGATED THEREUNDER.


 


(AA)                            “SHARES” SHALL MEAN SHARES OF COMMON STOCK, PAR
VALUE OF $0.01 PER SHARE, OF THE COMPANY OR SUCH OTHER SECURITIES OR PROPERTY AS
MAY BECOME SUBJECT TO AWARDS PURSUANT TO AN ADJUSTMENT MADE UNDER SECTION 4(C)
OF THE PLAN.


 


(BB)                          “STOCK APPRECIATION RIGHT” SHALL MEAN ANY RIGHT
GRANTED UNDER SECTION 6(B) OF THE PLAN.


 


(CC)                            “STOCK AWARD” SHALL MEAN ANY SHARE GRANTED UNDER
SECTION 6(F) OF THE PLAN.


 


SECTION 3.                                            ADMINISTRATION.

 


(A)                                  POWER AND AUTHORITY OF THE COMMITTEE.  THE
PLAN SHALL BE ADMINISTERED BY THE COMMITTEE.  SUBJECT TO THE EXPRESS PROVISIONS
OF THE PLAN AND TO APPLICABLE LAW, THE COMMITTEE SHALL HAVE FULL POWER AND
AUTHORITY TO:  (I) DESIGNATE PARTICIPANTS; (II) DETERMINE THE

 

3

--------------------------------------------------------------------------------


 


TYPE OR TYPES OF AWARDS TO BE GRANTED TO EACH PARTICIPANT UNDER THE PLAN;
(III) DETERMINE THE NUMBER OF SHARES TO BE COVERED BY (OR THE METHOD BY WHICH
PAYMENTS OR OTHER RIGHTS ARE TO BE CALCULATED IN CONNECTION WITH) EACH AWARD;
(IV) DETERMINE THE TERMS AND CONDITIONS OF ANY AWARD OR AWARD AGREEMENT;
(V) AMEND THE TERMS AND CONDITIONS OF ANY AWARD OR AWARD AGREEMENT, PROVIDED,
HOWEVER, THAT, EXCEPT AS OTHERWISE PROVIDED IN SECTION 4(C) HEREOF, THE
COMMITTEE SHALL NOT REPRICE, ADJUST OR AMEND THE EXERCISE PRICE OF OPTIONS OR
THE GRANT PRICE OF STOCK APPRECIATION RIGHTS PREVIOUSLY AWARDED TO ANY
PARTICIPANT, WHETHER THROUGH AMENDMENT, CANCELLATION AND REPLACEMENT GRANT, OR
ANY OTHER MEANS; (VI) ACCELERATE THE EXERCISABILITY OF ANY AWARD OR THE LAPSE OF
RESTRICTIONS RELATING TO ANY AWARD; (VII) DETERMINE WHETHER, TO WHAT EXTENT AND
UNDER WHAT CIRCUMSTANCES AWARDS MAY BE EXERCISED IN CASH, SHARES, OTHER
SECURITIES, OTHER AWARDS OR OTHER PROPERTY, OR CANCELED, FORFEITED OR SUSPENDED;
(VIII) DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES CASH,
SHARES, OTHER SECURITIES, OTHER AWARDS, OTHER PROPERTY AND OTHER AMOUNTS PAYABLE
WITH RESPECT TO AN AWARD UNDER THE PLAN SHALL BE DEFERRED EITHER AUTOMATICALLY
OR AT THE ELECTION OF THE HOLDER OF THE AWARD OR THE COMMITTEE; (IX) INTERPRET
AND ADMINISTER THE PLAN AND ANY INSTRUMENT OR AGREEMENT, INCLUDING ANY AWARD
AGREEMENT, RELATING TO THE PLAN; (X) ESTABLISH, AMEND, SUSPEND OR WAIVE SUCH
RULES AND REGULATIONS AND APPOINT SUCH AGENTS AS IT SHALL DEEM APPROPRIATE FOR
THE PROPER ADMINISTRATION OF THE PLAN; AND (XI) MAKE ANY OTHER DETERMINATION AND
TAKE ANY OTHER ACTION THAT THE COMMITTEE DEEMS NECESSARY OR DESIRABLE FOR THE
ADMINISTRATION OF THE PLAN.  UNLESS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN,
ALL DESIGNATIONS, DETERMINATIONS, INTERPRETATIONS AND OTHER DECISIONS UNDER OR
WITH RESPECT TO THE PLAN OR ANY AWARD OR AWARD AGREEMENT SHALL BE WITHIN THE
SOLE DISCRETION OF THE COMMITTEE, MAY BE MADE AT ANY TIME AND SHALL BE FINAL,
CONCLUSIVE AND BINDING UPON ANY PARTICIPANT, ANY HOLDER OR BENEFICIARY OF ANY
AWARD OR AWARD AGREEMENT, AND ANY EMPLOYEE OF THE COMPANY OR ANY AFFILIATE.


 


(B)                                 DELEGATION.  THE COMMITTEE MAY DELEGATE ITS
POWERS AND DUTIES UNDER THE PLAN TO ONE OR MORE DIRECTORS (INCLUDING A DIRECTOR
WHO IS ALSO AN OFFICER OF THE COMPANY) OR A COMMITTEE OF DIRECTORS, SUBJECT TO
SUCH TERMS, CONDITIONS AND LIMITATIONS AS THE COMMITTEE MAY ESTABLISH IN ITS
SOLE DISCRETION; PROVIDED, HOWEVER, THAT THE COMMITTEE SHALL NOT DELEGATE ITS
POWERS AND DUTIES UNDER THE PLAN (I) WITH REGARD TO OFFICERS OR DIRECTORS OF THE
COMPANY OR ANY AFFILIATE WHO ARE SUBJECT TO SECTION 16 OF THE EXCHANGE ACT OR
(II) IN SUCH A MANNER AS WOULD CAUSE THE PLAN NOT TO COMPLY WITH THE
REQUIREMENTS OF SECTION 162(M) OF THE CODE.  IN ADDITION, THE COMMITTEE MAY
AUTHORIZE ONE OR MORE OFFICERS OF THE COMPANY TO GRANT OPTIONS UNDER THE PLAN,
SUBJECT TO THE LIMITATIONS OF SECTION 157 OF THE DELAWARE GENERAL CORPORATION
LAW; PROVIDED, HOWEVER, THAT SUCH OFFICERS SHALL NOT BE AUTHORIZED TO GRANT
OPTIONS TO OFFICERS OR DIRECTORS OF THE COMPANY OR ANY AFFILIATE WHO ARE SUBJECT
TO SECTION 16 OF THE EXCHANGE ACT.


 


(C)                                  POWER AND AUTHORITY OF THE BOARD OF
DIRECTORS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE BOARD
MAY, AT ANY TIME AND FROM TIME TO TIME, WITHOUT ANY FURTHER ACTION OF THE
COMMITTEE, EXERCISE THE POWERS AND DUTIES OF THE COMMITTEE UNDER THE PLAN,
UNLESS THE EXERCISE OF SUCH POWERS AND DUTIES BY THE BOARD WOULD CAUSE THE PLAN
NOT TO COMPLY WITH THE REQUIREMENTS OF SECTION 162(M) OF THE CODE.


 


SECTION 4.                                            SHARES AVAILABLE FOR
AWARDS.

 


(A)                                  SHARES AVAILABLE.  SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTION 4(C) OF THE PLAN, THE AGGREGATE NUMBER OF SHARES THAT MAY BE
ISSUED UNDER ALL AWARDS UNDER THE PLAN SHALL

 

4

--------------------------------------------------------------------------------


 


BE 6,000,000.  SHARES TO BE ISSUED UNDER THE PLAN WILL BE AUTHORIZED BUT
UNISSUED SHARES OR SHARES THAT HAVE BEEN REACQUIRED BY THE COMPANY AND
DESIGNATED AS TREASURY SHARES.  IF AN AWARD TERMINATES OR IS FORFEITED OR
CANCELLED WITHOUT THE ISSUANCE OF ANY SHARES, OR IF ANY SHARES COVERED BY AN
AWARD OR TO WHICH AN AWARD RELATES ARE NOT ISSUED FOR ANY OTHER REASON, THEN THE
NUMBER OF SHARES COUNTED AGAINST THE AGGREGATE NUMBER OF SHARES AVAILABLE UNDER
THE PLAN WITH RESPECT TO SUCH AWARD, TO THE EXTENT OF ANY SUCH TERMINATION,
FORFEITURE, CANCELLATION OR OTHER EVENT, SHALL AGAIN BE AVAILABLE FOR GRANTING
AWARDS UNDER THE PLAN.  IF SHARES OF RESTRICTED STOCK ARE FORFEITED OR OTHERWISE
REACQUIRED BY THE COMPANY PRIOR TO VESTING, WHETHER OR NOT DIVIDENDS HAVE BEEN
PAID ON SUCH SHARES, THEN THE NUMBER OF SHARES COUNTED AGAINST THE AGGREGATE
NUMBER OF SHARES AVAILABLE UNDER THE PLAN WITH RESPECT TO SUCH AWARD OF
RESTRICTED STOCK, TO THE EXTENT OF ANY SUCH FORFEITURE OR REACQUISITION BY THE
COMPANY, SHALL AGAIN BE AVAILABLE FOR GRANTING AWARDS UNDER THE PLAN.  SHARES
THAT ARE WITHHELD IN FULL OR PARTIAL PAYMENT TO THE COMPANY OF THE PURCHASE OR
EXERCISE PRICE RELATING TO AN AWARD OR IN CONNECTION WITH THE SATISFACTION OF
TAX OBLIGATIONS RELATING TO AN AWARD SHALL AGAIN BE AVAILABLE FOR GRANTING
AWARDS UNDER THE PLAN, EXCEPT THAT, AFTER MAY 11, 2014, ANY SHARES WITHHELD IN
CONNECTION WITH THE SATISFACTION OF TAX OBLIGATIONS RELATING TO RESTRICTED STOCK
SHALL NOT BE AVAILABLE FOR GRANTING AWARDS.  PRIOR TO MAY 11, 2014, ANY
PREVIOUSLY ISSUED SHARES THAT ARE USED BY A PARTICIPANT AS FULL OR PARTIAL
PAYMENT TO THE COMPANY OF THE PURCHASE OR EXERCISE PRICE RELATING TO AN AWARD OR
IN CONNECTION WITH THE SATISFACTION OF TAX OBLIGATIONS RELATING TO AN AWARD
SHALL AGAIN BE AVAILABLE FOR GRANTING AWARDS UNDER THE PLAN.


 


(B)                                 ACCOUNTING FOR AWARDS.  FOR PURPOSES OF THIS
SECTION 4, IF AN AWARD ENTITLES THE HOLDER THEREOF TO RECEIVE OR PURCHASE
SHARES, THE NUMBER OF SHARES COVERED BY SUCH AWARD OR TO WHICH SUCH AWARD
RELATES SHALL BE COUNTED ON THE DATE OF GRANT OF SUCH AWARD AGAINST THE
AGGREGATE NUMBER OF SHARES AVAILABLE FOR GRANTING AWARDS UNDER THE PLAN.


 


(C)                                  ADJUSTMENTS.  IN THE EVENT THAT THE
COMMITTEE SHALL DETERMINE THAT ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN
THE FORM OF CASH, SHARES, OTHER SECURITIES OR OTHER PROPERTY), RECAPITALIZATION,
STOCK SPLIT, REVERSE STOCK SPLIT, REORGANIZATION, MERGER, CONSOLIDATION,
SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE OR EXCHANGE OF SHARES OR OTHER
SECURITIES OF THE COMPANY, ISSUANCE OF WARRANTS OR OTHER RIGHTS TO PURCHASE
SHARES OR OTHER SECURITIES OF THE COMPANY OR OTHER SIMILAR CORPORATE TRANSACTION
OR EVENT AFFECTS THE SHARES SUCH THAT AN ADJUSTMENT IS DETERMINED BY THE
COMMITTEE TO BE APPROPRIATE IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE
BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN,
THEN THE COMMITTEE SHALL, IN SUCH MANNER AS IT MAY DEEM EQUITABLE, ADJUST ANY OR
ALL OF (I) THE NUMBER AND TYPE OF SHARES (OR OTHER SECURITIES OR OTHER PROPERTY)
THAT THEREAFTER MAY BE MADE THE SUBJECT OF AWARDS, (II) THE NUMBER AND TYPE OF
SHARES (OR OTHER SECURITIES OR OTHER PROPERTY) SUBJECT TO OUTSTANDING AWARDS AND
(III) THE PURCHASE OR EXERCISE PRICE WITH RESPECT TO ANY AWARD.


 


(D)                                 AWARD LIMITATIONS UNDER THE PLAN.

 


(I)                                     SECTION 162(M) LIMITATION FOR CERTAIN
TYPES OF AWARDS.  NO ELIGIBLE PERSON MAY BE GRANTED OPTIONS, STOCK APPRECIATION
RIGHTS OR ANY OTHER AWARD OR AWARDS UNDER THE PLAN, THE VALUE OF WHICH AWARD OR
AWARDS IS BASED SOLELY ON AN INCREASE IN THE VALUE OF THE SHARES AFTER THE DATE
OF GRANT OF SUCH AWARD OR AWARDS, FOR MORE THAN 2,000,000 SHARES (SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 4(C) OF THE PLAN) IN THE AGGREGATE IN ANY
CALENDAR YEAR.  THE FOREGOING ANNUAL LIMITATION SPECIFICALLY INCLUDES THE GRANT
OF ANY AWARD OR

 

5

--------------------------------------------------------------------------------


 


AWARDS REPRESENTING “QUALIFIED PERFORMANCE-BASED COMPENSATION” WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE.


 


(II)                                  SECTION 162(M) LIMITATION FOR PERFORMANCE
AWARDS.  THE MAXIMUM AMOUNT PAYABLE PURSUANT TO ALL PERFORMANCE AWARDS TO ANY
PARTICIPANT IN THE AGGREGATE IN ANY CALENDAR YEAR SHALL BE $2,000,000 IN VALUE,
WHETHER PAYABLE IN CASH, SHARES OR OTHER PROPERTY.  THIS LIMITATION DOES NOT
APPLY TO ANY AWARD SUBJECT TO THE LIMITATION CONTAINED IN SECTION 4(D)(I) OF THE
PLAN.


 


(III)                               PLAN LIMITATION ON RESTRICTED STOCK,
RESTRICTED STOCK UNITS AND STOCK AWARDS.  NO MORE THAN 2,000,000 SHARES, SUBJECT
TO ADJUSTMENT AS PROVIDED IN SECTION 4(C) OF THE PLAN, SHALL BE AVAILABLE UNDER
THE PLAN FOR ISSUANCE PURSUANT TO GRANTS OF RESTRICTED STOCK, RESTRICTED STOCK
UNITS AND STOCK AWARDS; PROVIDED, HOWEVER, THAT IF ANY AWARDS OF RESTRICTED
STOCK UNITS TERMINATE OR ARE FORFEITED OR CANCELLED WITHOUT THE ISSUANCE OF ANY
SHARES OR IF SHARES OF RESTRICTED STOCK ARE FORFEITED OR OTHERWISE REACQUIRED BY
THE COMPANY PRIOR TO VESTING, WHETHER OR NOT DIVIDENDS HAVE BEEN PAID ON SUCH
SHARES, THEN THE SHARES SUBJECT TO SUCH TERMINATION, FORFEITURE, CANCELLATION OR
REACQUISITION BY THE COMPANY SHALL AGAIN BE AVAILABLE FOR GRANTS OF RESTRICTED
STOCK, RESTRICTED STOCK UNITS AND STOCK AWARDS FOR PURPOSES OF THIS LIMITATION
ON GRANTS OF SUCH AWARDS.


 


(IV)                              LIMITATION ON AWARDS GRANTED TO NON-EMPLOYEE
DIRECTORS.  DIRECTORS WHO ARE NOT ALSO EMPLOYEES OF THE COMPANY OR AN AFFILIATE
MAY NOT BE GRANTED AWARDS IN THE AGGREGATE FOR MORE THAN 5% OF THE SHARES
AVAILABLE FOR AWARDS UNDER THE PLAN, SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 4(C) OF THE PLAN.


 


(V)                                 LIMITATION ON INCENTIVE STOCK OPTIONS.  THE
NUMBER OF SHARES AVAILABLE FOR GRANTING INCENTIVE STOCK OPTIONS UNDER THE PLAN
SHALL NOT EXCEED 6,000,000, SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4(C) OF
THE PLAN AND SUBJECT TO THE PROVISIONS OF SECTION 422 OR 424 OF THE CODE OR ANY
SUCCESSOR PROVISION.


 


SECTION 5.                                            ELIGIBILITY.


 

Any Eligible Person shall be eligible to be designated a Participant.  In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.  Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

 


SECTION 6.                                            AWARDS.


 


(A)                                  OPTIONS.  THE COMMITTEE IS HEREBY
AUTHORIZED TO GRANT OPTIONS TO ELIGIBLE PERSONS WITH THE FOLLOWING TERMS AND
CONDITIONS AND WITH SUCH ADDITIONAL TERMS AND CONDITIONS NOT INCONSISTENT WITH
THE PROVISIONS OF THE PLAN AS THE COMMITTEE SHALL DETERMINE:

 

6

--------------------------------------------------------------------------------


 


(I)                                     EXERCISE PRICE.  THE PURCHASE PRICE PER
SHARE PURCHASABLE UNDER AN OPTION SHALL BE DETERMINED BY THE COMMITTEE AND SHALL
NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT
OF SUCH OPTION; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY DESIGNATE A PER SHARE
EXERCISE PRICE BELOW FAIR MARKET VALUE ON THE DATE OF GRANT (A) TO THE EXTENT
NECESSARY OR APPROPRIATE, AS DETERMINED BY THE COMMITTEE, TO SATISFY APPLICABLE
LEGAL OR REGULATORY REQUIREMENTS OF A FOREIGN JURISDICTION OR (B) IF THE OPTION
IS GRANTED IN SUBSTITUTION FOR A STOCK OPTION PREVIOUSLY GRANTED BY AN ENTITY
THAT IS ACQUIRED BY OR MERGED WITH THE COMPANY OR AN AFFILIATE.


 


(II)                                  OPTION TERM.  THE TERM OF EACH OPTION
SHALL BE FIXED BY THE COMMITTEE BUT SHALL NOT BE LONGER THAN 10 YEARS FROM THE
DATE OF GRANT.


 


(III)                               TIME AND METHOD OF EXERCISE.  THE COMMITTEE
SHALL DETERMINE THE TIME OR TIMES AT WHICH AN OPTION MAY BE EXERCISED IN WHOLE
OR IN PART AND THE METHOD OR METHODS BY WHICH, AND THE FORM OR FORMS (INCLUDING,
WITHOUT LIMITATION, CASH, SHARES, OTHER SECURITIES, OTHER AWARDS OR OTHER
PROPERTY, OR ANY COMBINATION THEREOF, HAVING A FAIR MARKET VALUE ON THE EXERCISE
DATE EQUAL TO THE APPLICABLE EXERCISE PRICE) IN WHICH, PAYMENT OF THE EXERCISE
PRICE WITH RESPECT THERETO MAY BE MADE OR DEEMED TO HAVE BEEN MADE.


 


(IV)                              RELOAD OPTIONS.  SUBJECT TO THE TERMS AND
CONDITIONS ESTABLISHED BY THE COMMITTEE, THE COMMITTEE MAY GRANT OPTIONS
(“RELOAD OPTIONS”) SEPARATELY OR TOGETHER WITH ANOTHER OPTION, PURSUANT TO WHICH
THE PARTICIPANT WOULD BE GRANTED A NEW OPTION WHEN THE PAYMENT OF THE EXERCISE
PRICE OF A PREVIOUSLY GRANTED STOCK OPTION IS MADE BY THE DELIVERY OF SHARES
ALREADY OWNED BY THE PARTICIPANT PURSUANT TO SECTION 6(A)(III) HEREOF (OR THE
PROVISIONS OF ANOTHER PLAN UNDER WHICH THE STOCK OPTION WAS GRANTED) AND/OR WHEN
SHARES ARE TENDERED OR WITHHELD AS PAYMENT OF THE AMOUNT TO BE WITHHELD UNDER
APPLICABLE INCOME TAX LAWS IN CONNECTION WITH THE EXERCISE OF THE STOCK OPTION,
WHICH NEW OPTION WOULD BE AN OPTION TO PURCHASE THE NUMBER OF SHARES NOT
EXCEEDING THE SUM OF (A) THE NUMBER OF SHARES DELIVERED AS CONSIDERATION UPON
THE EXERCISE OF THE PREVIOUSLY GRANTED STOCK OPTION TO WHICH SUCH RELOAD OPTION
RELATES AND (B) THE NUMBER OF SHARES, IF ANY, TENDERED OR WITHHELD AS PAYMENT OF
THE AMOUNT TO BE WITHHELD UNDER APPLICABLE TAX LAWS IN CONNECTION WITH THE
EXERCISE OF THE PREVIOUSLY GRANTED STOCK OPTION TO WHICH SUCH RELOAD OPTION
RELATES PURSUANT TO THE RELEVANT PROVISIONS OF THE PLAN OR AGREEMENT RELATING TO
SUCH STOCK OPTION.  SHARES DELIVERED AS PAYMENT OF PART OR ALL OF THE EXERCISE
PRICE OF THE OPTION THAT HAVE BEEN OWNED BY THE PARTICIPANT LESS THAN SIX MONTHS
WILL NOT BE COUNTED FOR PURPOSES OF DETERMINING THE NUMBER OF SHARES THAT MAY BE
SUBJECT TO THE RELOAD OPTION.  IN ADDITION, ANY RELOAD OPTION SHALL BE SUBJECT
TO AVAILABILITY OF SUFFICIENT SHARES FOR GRANT UNDER THE PLAN.  RELOAD OPTIONS
MAY BE GRANTED WITH RESPECT TO OPTIONS PREVIOUSLY GRANTED UNDER THE PLAN OR
OPTIONS GRANTED ANOTHER PLAN OF THE COMPANY OR MAY BE GRANTED IN CONNECTION WITH
ANY OPTION GRANTED UNDER THE PLAN AT THE TIME OF SUCH GRANT.  RELOAD OPTIONS MAY
BE GRANTED ONLY WITH RESPECT TO NON-QUALIFIED STOCK OPTIONS.  NO RELOAD OPTION
MAY BE GRANTED WITH RESPECT TO THE EXERCISE OF ANY OTHER RELOAD OPTION GRANTED
UNDER THIS PLAN OR ANOTHER PLAN OF THE COMPANY.  RELOAD OPTIONS MAY BE GRANTED
ONLY TO PARTICIPANTS WHO CONTINUE TO BE ELIGIBLE PERSONS ON THE DATE OF GRANT OF
A RELOAD OPTION.  RELOAD OPTIONS SHALL HAVE A PER SHARE EXERCISE PRICE EQUAL TO
THE FAIR MARKET VALUE OF ONE SHARE AS OF THE DATE OF GRANT OF THE RELOAD OPTION
AND SHALL HAVE A TERM NOT TO EXCEED THE REMAINING TERM OF THE OPTION WITH
RESPECT TO WHICH THE RELOAD OPTION WAS GRANTED.  A RELOAD OPTION MAY NOT BE
EXERCISED LESS THAN SIX MONTHS AFTER THE DATE OF GRANT OF SUCH RELOAD OPTION.

 

7

--------------------------------------------------------------------------------


 


(B)                                 STOCK APPRECIATION RIGHTS.  THE COMMITTEE IS
HEREBY AUTHORIZED TO GRANT STOCK APPRECIATION RIGHTS TO ELIGIBLE PERSONS SUBJECT
TO THE TERMS OF THE PLAN AND ANY APPLICABLE AWARD AGREEMENT.  A STOCK
APPRECIATION RIGHT GRANTED UNDER THE PLAN SHALL CONFER ON THE HOLDER THEREOF A
RIGHT TO RECEIVE UPON EXERCISE THEREOF THE EXCESS OF (I) THE FAIR MARKET VALUE
OF ONE SHARE ON THE DATE OF EXERCISE (OR, IF THE COMMITTEE SHALL SO DETERMINE,
AT ANY TIME DURING A SPECIFIED PERIOD BEFORE OR AFTER THE DATE OF EXERCISE) OVER
(II) THE GRANT PRICE OF THE STOCK APPRECIATION RIGHT AS SPECIFIED BY THE
COMMITTEE, WHICH PRICE SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF
ONE SHARE ON THE DATE OF GRANT OF THE STOCK APPRECIATION RIGHT; PROVIDED,
HOWEVER, THAT THE COMMITTEE MAY DESIGNATE A PER SHARE GRANT PRICE BELOW FAIR
MARKET VALUE ON THE DATE OF GRANT (A) TO THE EXTENT NECESSARY OR APPROPRIATE, AS
DETERMINED BY THE COMMITTEE, TO SATISFY APPLICABLE LEGAL OR REGULATORY
REQUIREMENTS OF A FOREIGN JURISDICTION OR (B) IF THE STOCK APPRECIATION RIGHT IS
GRANTED IN SUBSTITUTION FOR A STOCK APPRECIATION RIGHT PREVIOUSLY GRANTED BY AN
ENTITY THAT IS ACQUIRED BY OR MERGED WITH THE COMPANY OR AN AFFILIATE.  SUBJECT
TO THE TERMS OF THE PLAN AND ANY APPLICABLE AWARD AGREEMENT, THE GRANT PRICE,
TERM, METHODS OF EXERCISE, DATES OF EXERCISE, METHODS OF SETTLEMENT AND ANY
OTHER TERMS AND CONDITIONS OF ANY STOCK APPRECIATION RIGHT SHALL BE AS
DETERMINED BY THE COMMITTEE.  THE COMMITTEE MAY IMPOSE SUCH CONDITIONS OR
RESTRICTIONS ON THE EXERCISE OF ANY STOCK APPRECIATION RIGHT AS IT MAY DEEM
APPROPRIATE.


 


(C)                                  RESTRICTED STOCK AND RESTRICTED STOCK
UNITS.  THE COMMITTEE IS HEREBY AUTHORIZED TO GRANT AWARDS OF RESTRICTED STOCK
AND RESTRICTED STOCK UNITS TO ELIGIBLE PERSONS WITH THE FOLLOWING TERMS AND
CONDITIONS AND WITH SUCH ADDITIONAL TERMS AND CONDITIONS NOT INCONSISTENT WITH
THE PROVISIONS OF THE PLAN AS THE COMMITTEE SHALL DETERMINE:


 


(I)                                     RESTRICTIONS.  SHARES OF RESTRICTED
STOCK AND RESTRICTED STOCK UNITS SHALL BE SUBJECT TO SUCH RESTRICTIONS AS THE
COMMITTEE MAY IMPOSE (INCLUDING, WITHOUT LIMITATION, ANY LIMITATION ON THE RIGHT
TO VOTE A SHARE OF RESTRICTED STOCK OR THE RIGHT TO RECEIVE ANY DIVIDEND OR
OTHER RIGHT OR PROPERTY WITH RESPECT THERETO), WHICH RESTRICTIONS MAY LAPSE
SEPARATELY OR IN COMBINATION AT SUCH TIME OR TIMES, IN SUCH INSTALLMENTS OR
OTHERWISE, AS THE COMMITTEE MAY DEEM APPROPRIATE.  THE MINIMUM VESTING PERIOD OF
SUCH AWARDS SHALL BE THREE YEARS FROM THE DATE OF GRANT, UNLESS (1) THE AWARD IS
CONDITIONED ON PERFORMANCE OF THE COMPANY OR AN AFFILIATE OR ON PERSONAL
PERFORMANCE (OTHER THAN CONTINUED SERVICE WITH THE COMPANY OR AN AFFILIATE), IN
WHICH CASE THE AWARD MAY VEST OVER A PERIOD OF AT LEAST ONE YEAR FROM THE DATE
OF GRANT, OR (2) THE AWARD IS GRANTED TO A NON-EMPLOYEE DIRECTOR IN LIEU OF ALL
OR A PORTION OF SUCH DIRECTOR’S ANNUAL BOARD RETAINER, COMMITTEE CHAIR FEES OR
OTHER BOARD CASH COMPENSATION, IN WHICH CASE THE AWARD MAY VEST OVER SUCH PERIOD
AS THE COMMITTEE DEEMS APPROPRIATE.  NOTWITHSTANDING THE FOREGOING, THE
COMMITTEE MAY PERMIT ACCELERATION OF VESTING OF SUCH AWARDS IN THE EVENT OF THE
PARTICIPANT’S DEATH, DISABILITY OR RETIREMENT OR A CHANGE IN CONTROL OF THE
COMPANY.


 


(II)                                  ISSUANCE AND DELIVERY OF SHARES.  ANY
RESTRICTED STOCK GRANTED UNDER THE PLAN SHALL BE ISSUED AT THE TIME SUCH AWARDS
ARE GRANTED AND MAY BE EVIDENCED IN SUCH MANNER AS THE COMMITTEE MAY DEEM
APPROPRIATE, INCLUDING BOOK-ENTRY REGISTRATION OR ISSUANCE OF A STOCK
CERTIFICATE OR CERTIFICATES, WHICH CERTIFICATE OR CERTIFICATES SHALL BE HELD BY
THE COMPANY.  SUCH CERTIFICATE OR CERTIFICATES SHALL BE REGISTERED IN THE NAME
OF THE PARTICIPANT AND SHALL BEAR AN APPROPRIATE LEGEND REFERRING TO THE
RESTRICTIONS APPLICABLE TO SUCH RESTRICTED STOCK.  SHARES REPRESENTING
RESTRICTED STOCK THAT IS NO LONGER SUBJECT TO RESTRICTIONS SHALL BE DELIVERED TO
THE PARTICIPANT PROMPTLY AFTER THE APPLICABLE RESTRICTIONS LAPSE OR ARE WAIVED. 
IN THE CASE OF

 

8

--------------------------------------------------------------------------------


 


RESTRICTED STOCK UNITS, NO SHARES SHALL BE ISSUED AT THE TIME SUCH AWARDS ARE
GRANTED.  UPON THE LAPSE OR WAIVER OF RESTRICTIONS AND THE RESTRICTED PERIOD
RELATING TO RESTRICTED STOCK UNITS EVIDENCING THE RIGHT TO RECEIVE SHARES, SUCH
SHARES SHALL BE ISSUED AND DELIVERED TO THE HOLDER OF THE RESTRICTED STOCK
UNITS.


 


(III)                               FORFEITURE.  EXCEPT AS OTHERWISE DETERMINED
BY THE COMMITTEE, UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT OR RESIGNATION
OR REMOVAL AS A DIRECTOR (IN EITHER CASE, AS DETERMINED UNDER CRITERIA
ESTABLISHED BY THE COMMITTEE) DURING THE APPLICABLE RESTRICTION PERIOD, ALL
SHARES OF RESTRICTED STOCK AND ALL RESTRICTED STOCK UNITS HELD BY THE
PARTICIPANT AT SUCH TIME SHALL BE FORFEITED AND REACQUIRED BY THE COMPANY;
PROVIDED, HOWEVER, THAT THE COMMITTEE MAY, WHEN IT FINDS THAT A WAIVER WOULD BE
IN THE BEST INTEREST OF THE COMPANY, WAIVE IN WHOLE OR IN PART ANY OR ALL
REMAINING RESTRICTIONS WITH RESPECT TO SHARES OF RESTRICTED STOCK OR RESTRICTED
STOCK UNITS.


 


(D)                                 DIVIDEND EQUIVALENTS.  THE COMMITTEE IS
HEREBY AUTHORIZED TO GRANT DIVIDEND EQUIVALENTS TO ELIGIBLE PERSONS UNDER WHICH
THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE PAYMENTS (IN CASH, SHARES, OTHER
SECURITIES, OTHER AWARDS OR OTHER PROPERTY AS DETERMINED IN THE DISCRETION OF
THE COMMITTEE) EQUIVALENT TO THE AMOUNT OF CASH DIVIDENDS PAID BY THE COMPANY TO
HOLDERS OF SHARES WITH RESPECT TO A NUMBER OF SHARES DETERMINED BY THE
COMMITTEE.  SUBJECT TO THE TERMS OF THE PLAN AND ANY APPLICABLE AWARD AGREEMENT,
SUCH DIVIDEND EQUIVALENTS MAY HAVE SUCH TERMS AND CONDITIONS AS THE COMMITTEE
SHALL DETERMINE.


 


(E)                                  PERFORMANCE AWARDS.  THE COMMITTEE IS
HEREBY AUTHORIZED TO GRANT TO ELIGIBLE PERSONS PERFORMANCE AWARDS WHICH ARE
INTENDED TO BE “QUALIFIED PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF
SECTION 162(M).  A PERFORMANCE AWARD GRANTED UNDER THE PLAN MAY BE PAYABLE IN
CASH OR IN SHARES (INCLUDING, WITHOUT LIMITATION, RESTRICTED STOCK). 
PERFORMANCE AWARDS SHALL, TO THE EXTENT REQUIRED BY SECTION 162(M), BE
CONDITIONED SOLELY ON THE ACHIEVEMENT OF ONE OR MORE OBJECTIVE PERFORMANCE
GOALS, AND SUCH PERFORMANCE GOALS SHALL BE ESTABLISHED BY THE COMMITTEE WITHIN
THE TIME PERIOD PRESCRIBED BY, AND SHALL OTHERWISE COMPLY WITH THE REQUIREMENTS
OF, SECTION 162(M).  SUBJECT TO THE TERMS OF THE PLAN AND ANY APPLICABLE AWARD
AGREEMENT, THE PERFORMANCE GOALS TO BE ACHIEVED DURING ANY PERFORMANCE PERIOD,
THE LENGTH OF ANY PERFORMANCE PERIOD, THE AMOUNT OF ANY PERFORMANCE AWARD
GRANTED, THE AMOUNT OF ANY PAYMENT OR TRANSFER TO BE MADE PURSUANT TO ANY
PERFORMANCE AWARD AND ANY OTHER TERMS AND CONDITIONS OF ANY PERFORMANCE AWARD
SHALL BE DETERMINED BY THE COMMITTEE.  THE COMMITTEE SHALL ALSO CERTIFY IN
WRITING THAT SUCH PERFORMANCE GOALS HAVE BEEN MET PRIOR TO PAYMENT OF THE
PERFORMANCE AWARDS TO THE EXTENT REQUIRED BY SECTION 162(M).


 


(F)                                    STOCK AWARDS.  THE COMMITTEE IS HEREBY
AUTHORIZED TO GRANT TO ELIGIBLE PERSONS SHARES WITHOUT RESTRICTIONS THEREON, AS
DEEMED BY THE COMMITTEE TO BE CONSISTENT WITH THE PURPOSE OF THE PLAN.  SUBJECT
TO THE TERMS OF THE PLAN AND ANY APPLICABLE AWARD AGREEMENT, SUCH STOCK AWARDS
MAY HAVE SUCH TERMS AND CONDITIONS AS THE COMMITTEE SHALL DETERMINE.


 


(G)                                 OTHER STOCK-BASED AWARDS.  THE COMMITTEE IS
HEREBY AUTHORIZED TO GRANT TO ELIGIBLE PERSONS SUCH OTHER AWARDS THAT ARE
DENOMINATED OR PAYABLE IN, VALUED IN WHOLE OR IN PART BY REFERENCE TO, OR
OTHERWISE BASED ON OR RELATED TO, SHARES (INCLUDING, WITHOUT LIMITATION,
SECURITIES CONVERTIBLE INTO SHARES), AS ARE DEEMED BY THE COMMITTEE TO BE
CONSISTENT WITH THE PURPOSE OF THE PLAN.  THE COMMITTEE SHALL DETERMINE THE
TERMS AND CONDITIONS OF SUCH AWARDS,

 

9

--------------------------------------------------------------------------------


 


SUBJECT TO THE TERMS OF THE PLAN AND THE AWARD AGREEMENT.  SHARES, OR OTHER
SECURITIES DELIVERED PURSUANT TO A PURCHASE RIGHT GRANTED UNDER THIS SECTION
6(G), SHALL BE PURCHASED FOR CONSIDERATION HAVING A VALUE EQUAL TO AT LEAST 100%
OF THE FAIR MARKET VALUE OF SUCH SHARES OR OTHER SECURITIES ON THE DATE THE
PURCHASE RIGHT IS GRANTED.  THE CONSIDERATION PAID BY THE PARTICIPANT MAY BE
PAID BY SUCH METHOD OR METHODS AND IN SUCH FORM OR FORMS (INCLUDING, WITHOUT
LIMITATION, CASH, SHARES, OTHER SECURITIES, OTHER AWARDS OR OTHER PROPERTY, OR
ANY COMBINATION THEREOF), AS THE COMMITTEE SHALL DETERMINE.


 


(H)                                 GENERAL.


 


(I)                                     CONSIDERATION FOR AWARDS.  AWARDS MAY BE
GRANTED FOR NO CASH CONSIDERATION OR FOR ANY CASH OR OTHER CONSIDERATION AS MAY
BE DETERMINED BY THE COMMITTEE OR REQUIRED BY APPLICABLE LAW.


 


(II)                                  AWARDS MAY BE GRANTED SEPARATELY OR
TOGETHER.  AWARDS MAY, IN THE DISCRETION OF THE COMMITTEE, BE GRANTED EITHER
ALONE OR IN ADDITION TO, IN TANDEM WITH OR IN SUBSTITUTION FOR ANY OTHER AWARD
OR ANY AWARD GRANTED UNDER ANY OTHER PLAN OF THE COMPANY OR ANY AFFILIATE. 
AWARDS GRANTED IN ADDITION TO OR IN TANDEM WITH OTHER AWARDS OR IN ADDITION TO
OR IN TANDEM WITH AWARDS GRANTED UNDER ANY OTHER PLAN OF THE COMPANY OR ANY
AFFILIATE MAY BE GRANTED EITHER AT THE SAME TIME AS OR AT A DIFFERENT TIME FROM
THE GRANT OF SUCH OTHER AWARDS OR AWARDS.


 


(III)                               FORMS OF PAYMENT UNDER AWARDS.  SUBJECT TO
THE TERMS OF THE PLAN AND OF ANY APPLICABLE AWARD AGREEMENT, PAYMENTS OR
TRANSFERS TO BE MADE BY THE COMPANY OR AN AFFILIATE UPON THE GRANT, EXERCISE OR
PAYMENT OF AN AWARD MAY BE MADE IN SUCH FORM OR FORMS AS THE COMMITTEE SHALL
DETERMINE (INCLUDING, WITHOUT LIMITATION, CASH, SHARES, OTHER SECURITIES, OTHER
AWARDS OR OTHER PROPERTY, OR ANY COMBINATION THEREOF), AND MAY BE MADE IN A
SINGLE PAYMENT OR TRANSFER, IN INSTALLMENTS OR ON A DEFERRED BASIS, IN EACH CASE
IN ACCORDANCE WITH RULES AND PROCEDURES ESTABLISHED BY THE COMMITTEE.  SUCH
RULES AND PROCEDURES MAY INCLUDE, WITHOUT LIMITATION, PROVISIONS FOR THE PAYMENT
OR CREDITING OF REASONABLE INTEREST ON INSTALLMENT OR DEFERRED PAYMENTS OR THE
GRANT OR CREDITING OF DIVIDEND EQUIVALENTS WITH RESPECT TO INSTALLMENT OR
DEFERRED PAYMENTS.


 


(IV)                              TERM OF AWARDS.  THE TERM OF EACH AWARD SHALL
BE FOR A PERIOD NOT LONGER THAN 10 YEARS FROM THE DATE OF GRANT.


 


(V)                                 LIMITS ON TRANSFER OF AWARDS.  EXCEPT AS
OTHERWISE PROVIDED BY THE COMMITTEE OR THE TERMS OF THIS PLAN, NO AWARD AND NO
RIGHT UNDER ANY SUCH AWARD SHALL BE TRANSFERABLE BY A PARTICIPANT OTHER THAN BY
WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  THE COMMITTEE MAY ESTABLISH
PROCEDURES AS IT DEEMS APPROPRIATE FOR A PARTICIPANT TO DESIGNATE A PERSON OR
PERSONS, AS BENEFICIARY OR BENEFICIARIES, TO EXERCISE THE RIGHTS OF THE
PARTICIPANT AND RECEIVE ANY PROPERTY DISTRIBUTABLE WITH RESPECT TO ANY AWARD IN
THE EVENT OF THE PARTICIPANT’S DEATH.  THE COMMITTEE, IN ITS DISCRETION AND
SUBJECT TO SUCH ADDITIONAL TERMS AND CONDITIONS AS IT DETERMINES, MAY PERMIT A
PARTICIPANT TO TRANSFER A NON-QUALIFIED STOCK OPTION TO ANY “FAMILY MEMBER” (AS
SUCH TERM IS DEFINED IN THE GENERAL INSTRUCTIONS TO FORM S-8 (OR ANY SUCCESSOR
TO SUCH INSTRUCTIONS OR SUCH FORM) UNDER THE SECURITIES ACT OF 1933, AS AMENDED)
AT ANY TIME THAT SUCH PARTICIPANT HOLDS SUCH OPTION, PROVIDED THAT SUCH
TRANSFERS MAY NOT BE FOR VALUE (I.E., THE

 

10

--------------------------------------------------------------------------------


 


TRANSFEROR MAY NOT RECEIVE ANY CONSIDERATION THEREFOR) AND THE FAMILY MEMBER MAY
NOT MAKE ANY SUBSEQUENT TRANSFERS OTHER THAN BY WILL OR BY THE LAWS OF DESCENT
AND DISTRIBUTION.  EACH AWARD UNDER THE PLAN OR RIGHT UNDER ANY SUCH AWARD SHALL
BE EXERCISABLE DURING THE PARTICIPANT’S LIFETIME ONLY BY THE PARTICIPANT (EXCEPT
AS PROVIDED HEREIN OR IN AN AWARD AGREEMENT OR AMENDMENT THERETO RELATING TO A
NON-QUALIFIED STOCK OPTION) OR, IF PERMISSIBLE UNDER APPLICABLE LAW, BY THE
PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.  NO AWARD OR RIGHT UNDER ANY
SUCH AWARD MAY BE PLEDGED, ALIENATED, ATTACHED OR OTHERWISE ENCUMBERED, AND ANY
PURPORTED PLEDGE, ALIENATION, ATTACHMENT OR ENCUMBRANCE THEREOF SHALL BE VOID
AND UNENFORCEABLE AGAINST THE COMPANY OR ANY AFFILIATE.


 


(VI)                              RESTRICTIONS; SECURITIES EXCHANGE LISTING. 
ALL SHARES OR OTHER SECURITIES DELIVERED UNDER THE PLAN PURSUANT TO ANY AWARD OR
THE EXERCISE THEREOF SHALL BE SUBJECT TO SUCH RESTRICTIONS AS THE COMMITTEE MAY
DEEM ADVISABLE UNDER THE PLAN, APPLICABLE FEDERAL OR STATE SECURITIES LAWS AND
REGULATORY REQUIREMENTS, AND THE COMMITTEE MAY CAUSE APPROPRIATE ENTRIES TO BE
MADE OR LEGENDS TO BE PLACED ON THE CERTIFICATES FOR SUCH SHARES OR OTHER
SECURITIES TO REFLECT SUCH RESTRICTIONS.  IF THE SHARES OR OTHER SECURITIES ARE
TRADED ON A SECURITIES EXCHANGE, THE COMPANY SHALL NOT BE REQUIRED TO DELIVER
ANY SHARES OR OTHER SECURITIES COVERED BY AN AWARD UNLESS AND UNTIL SUCH SHARES
OR OTHER SECURITIES HAVE BEEN ADMITTED FOR TRADING ON SUCH SECURITIES EXCHANGE.


 


SECTION 7.                                            AMENDMENT AND TERMINATION;
CORRECTIONS.


 


(A)                                  AMENDMENTS TO THE PLAN.  THE BOARD OF
DIRECTORS OF THE COMPANY MAY AMEND, ALTER, SUSPEND, DISCONTINUE OR TERMINATE THE
PLAN; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN
OR ANY AWARD AGREEMENT, PRIOR APPROVAL OF THE STOCKHOLDERS OF THE COMPANY SHALL
BE REQUIRED FOR ANY AMENDMENT TO THE PLAN THAT:


 


(I)                                     REQUIRES STOCKHOLDER APPROVAL UNDER THE
RULES OR REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, THE NEW YORK
STOCK EXCHANGE, ANY OTHER SECURITIES EXCHANGE OR THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS, INC. THAT ARE APPLICABLE TO THE COMPANY;


 


(II)                                  INCREASES THE NUMBER OF SHARES AUTHORIZED
UNDER THE PLAN AS SPECIFIED IN SECTION 4(A) OF THE PLAN;


 


(III)                               INCREASES THE NUMBER OF SHARES SUBJECT TO
THE LIMITATIONS CONTAINED IN SECTION 4(D) OF THE PLAN;


 


(IV)                              PERMITS REPRICING OF OPTIONS OR STOCK
APPRECIATION RIGHTS WHICH IS PROHIBITED BY SECTION 3(A)(V) OF THE PLAN;


 


(V)                                 PERMITS THE AWARD OF OPTIONS OR STOCK
APPRECIATION RIGHTS AT A PRICE LESS THAN 100% OF THE FAIR MARKET VALUE OF A
SHARE ON THE DATE OF GRANT OF SUCH OPTION OR STOCK APPRECIATION RIGHT, CONTRARY
TO THE PROVISIONS OF SECTIONS 6(A)(I) AND 6(B)(II) OF THE PLAN; AND


 


(VI)                              WOULD CAUSE SECTION 162(M) OF THE CODE TO
BECOME UNAVAILABLE WITH RESPECT TO THE PLAN.

 

11

--------------------------------------------------------------------------------


 


(B)                                 AMENDMENTS TO AWARDS.  SUBJECT TO THE
PROVISIONS OF THE PLAN, THE COMMITTEE MAY WAIVE ANY CONDITIONS OF OR RIGHTS OF
THE COMPANY UNDER ANY OUTSTANDING AWARD, PROSPECTIVELY OR RETROACTIVELY.  EXCEPT
AS OTHERWISE PROVIDED IN THE PLAN, THE COMMITTEE MAY AMEND, ALTER, SUSPEND,
DISCONTINUE OR TERMINATE ANY OUTSTANDING AWARD, PROSPECTIVELY OR RETROACTIVELY,
BUT NO SUCH ACTION MAY ADVERSELY AFFECT THE RIGHTS OF THE HOLDER OF SUCH AWARD
WITHOUT THE CONSENT OF THE PARTICIPANT OR HOLDER OR BENEFICIARY THEREOF.


 


(C)                                  CORRECTION OF DEFECTS, OMISSIONS AND
INCONSISTENCIES.  THE COMMITTEE MAY CORRECT ANY DEFECT, SUPPLY ANY OMISSION OR
RECONCILE ANY INCONSISTENCY IN THE PLAN OR IN ANY AWARD OR AWARD AGREEMENT IN
THE MANNER AND TO THE EXTENT IT SHALL DEEM DESIRABLE TO IMPLEMENT OR MAINTAIN
THE EFFECTIVENESS OF THE PLAN.


 


SECTION 8.                                            INCOME TAX WITHHOLDING.

 

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant.  In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (b) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes.  The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.

 


SECTION 9.                                            GENERAL PROVISIONS.


 


(A)                                  NO RIGHTS TO AWARDS.  NO ELIGIBLE PERSON,
PARTICIPANT OR OTHER PERSON SHALL HAVE ANY CLAIM TO BE GRANTED ANY AWARD UNDER
THE PLAN, AND THERE IS NO OBLIGATION FOR UNIFORMITY OF TREATMENT OF ELIGIBLE
PERSONS, PARTICIPANTS OR HOLDERS OR BENEFICIARIES OF AWARDS UNDER THE PLAN.  THE
TERMS AND CONDITIONS OF AWARDS NEED NOT BE THE SAME WITH RESPECT TO ANY
PARTICIPANT OR WITH RESPECT TO DIFFERENT PARTICIPANTS.


 


(B)                                 AWARD AGREEMENTS.  NO PARTICIPANT SHALL HAVE
RIGHTS UNDER AN AWARD GRANTED TO SUCH PARTICIPANT UNLESS AND UNTIL AN AWARD
AGREEMENT SHALL HAVE BEEN DULY EXECUTED ON BEHALF OF THE COMPANY AND, IF
REQUESTED BY THE COMPANY, SIGNED BY THE PARTICIPANT.


 


(C)                                  NO RIGHTS OF STOCKHOLDERS.  EXCEPT WITH
RESPECT TO RESTRICTED STOCK AND STOCK AWARDS, NEITHER A PARTICIPANT NOR THE
PARTICIPANT’S LEGAL REPRESENTATIVE SHALL BE, OR HAVE ANY OF THE RIGHTS AND
PRIVILEGES OF, A STOCKHOLDER OF THE COMPANY WITH RESPECT TO ANY SHARES ISSUABLE
UPON THE EXERCISE OR PAYMENT OF ANY AWARD, IN WHOLE OR IN PART, UNLESS AND UNTIL
THE SHARES HAVE BEEN ISSUED.

 

12

--------------------------------------------------------------------------------


 


(D)                                 NO LIMIT ON OTHER COMPENSATION PLANS OR
ARRANGEMENTS.  NOTHING CONTAINED IN THE PLAN SHALL PREVENT THE COMPANY OR ANY
AFFILIATE FROM ADOPTING OR CONTINUING IN EFFECT OTHER OR ADDITIONAL COMPENSATION
PLANS OR ARRANGEMENTS, AND SUCH PLANS OR ARRANGEMENTS MAY BE EITHER GENERALLY
APPLICABLE OR APPLICABLE ONLY IN SPECIFIC CASES.


 


(E)                                  NO RIGHT TO EMPLOYMENT OR DIRECTORSHIP. 
THE GRANT OF AN AWARD SHALL NOT BE CONSTRUED AS GIVING A PARTICIPANT THE RIGHT
TO BE RETAINED AS AN EMPLOYEE OF THE COMPANY OR ANY AFFILIATE, OR A DIRECTOR TO
BE RETAINED AS A DIRECTOR, NOR WILL IT AFFECT IN ANY WAY THE RIGHT OF THE
COMPANY OR AN AFFILIATE TO TERMINATE A PARTICIPANT’S EMPLOYMENT AT ANY TIME,
WITH OR WITHOUT CAUSE.  IN ADDITION, THE COMPANY OR AN AFFILIATE MAY AT ANY TIME
DISMISS A PARTICIPANT FROM EMPLOYMENT FREE FROM ANY LIABILITY OR ANY CLAIM UNDER
THE PLAN OR ANY AWARD, UNLESS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR IN ANY
AWARD AGREEMENT.


 


(F)                                    GOVERNING LAW.  THE INTERNAL LAW, AND NOT
THE LAW OF CONFLICTS, OF THE STATE OF DELAWARE, SHALL GOVERN ALL QUESTIONS
CONCERNING THE VALIDITY, CONSTRUCTION AND EFFECT OF THE PLAN OR ANY AWARD, AND
ANY RULES AND REGULATIONS RELATING TO THE PLAN OR ANY AWARD.


 


(G)                                 SEVERABILITY.  IF ANY PROVISION OF THE PLAN
OR ANY AWARD IS OR BECOMES OR IS DEEMED TO BE INVALID, ILLEGAL OR UNENFORCEABLE
IN ANY JURISDICTION OR WOULD DISQUALIFY THE PLAN OR ANY AWARD UNDER ANY LAW
DEEMED APPLICABLE BY THE COMMITTEE, SUCH PROVISION SHALL BE CONSTRUED OR DEEMED
AMENDED TO CONFORM TO APPLICABLE LAWS, OR IF IT CANNOT BE SO CONSTRUED OR DEEMED
AMENDED WITHOUT, IN THE DETERMINATION OF THE COMMITTEE, MATERIALLY ALTERING THE
PURPOSE OR INTENT OF THE PLAN OR THE AWARD, SUCH PROVISION SHALL BE STRICKEN AS
TO SUCH JURISDICTION OR AWARD, AND THE REMAINDER OF THE PLAN OR ANY SUCH AWARD
SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(H)                                 NO TRUST OR FUND CREATED.  NEITHER THE PLAN
NOR ANY AWARD SHALL CREATE OR BE CONSTRUED TO CREATE A TRUST OR SEPARATE FUND OF
ANY KIND OR A FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY OR ANY AFFILIATE AND A
PARTICIPANT OR ANY OTHER PERSON.  TO THE EXTENT THAT ANY PERSON ACQUIRES A RIGHT
TO RECEIVE PAYMENTS FROM THE COMPANY OR ANY AFFILIATE PURSUANT TO AN AWARD, SUCH
RIGHT SHALL BE NO GREATER THAN THE RIGHT OF ANY UNSECURED GENERAL CREDITOR OF
THE COMPANY OR ANY AFFILIATE.


 


(I)                                     NO FRACTIONAL SHARES.  NO FRACTIONAL
SHARES SHALL BE ISSUED OR DELIVERED PURSUANT TO THE PLAN OR ANY AWARD, AND THE
COMMITTEE SHALL DETERMINE WHETHER CASH SHALL BE PAID IN LIEU OF ANY FRACTIONAL
SHARE OR WHETHER SUCH FRACTIONAL SHARE OR ANY RIGHTS THERETO SHALL BE CANCELED,
TERMINATED OR OTHERWISE ELIMINATED.


 


(J)                                     HEADINGS.  HEADINGS ARE GIVEN TO THE
SECTIONS AND SUBSECTIONS OF THE PLAN SOLELY AS A CONVENIENCE TO FACILITATE
REFERENCE.  SUCH HEADINGS SHALL NOT BE DEEMED IN ANY WAY MATERIAL OR RELEVANT TO
THE CONSTRUCTION OR INTERPRETATION OF THE PLAN OR ANY PROVISION THEREOF.


 


SECTION 10.                                      EFFECTIVE DATE OF THE PLAN.


 

The Plan shall be subject to approval by the stockholders of the Company at the
annual meeting of stockholders of the Company to be held on May 12, 2004 and the
Plan shall be effective as of the date of such stockholder approval.

 

13

--------------------------------------------------------------------------------


 


SECTION 11.                                      TERM OF THE PLAN.


 

The Plan shall terminate at midnight on May 11, 2014, unless terminated before
then by the Board.  Awards may be granted under the Plan until the Plan
terminates or until all Shares available for Awards under the Plan have been
purchased or acquired; provided, however, that Incentive Stock Options may not
be granted following the 10-year anniversary of the Board’s adoption of the
Plan.  The Plan shall remain in effect as long as any Awards are outstanding.

 

 

Approved by Board of Directors on January 27, 2004.

 

Approved by Stockholders on May 12, 2004.

 

Amended by Board of Directors on March 8, 2006

 

14

--------------------------------------------------------------------------------